DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. US 11,310,500 B2 (“Pat 500”). Although the claims at issue are not identical, they are not patentably distinct from each other because 
Consider application claim 15, claim 1 of Pat 500 discloses a decoding method for decoding a coded stream to generate a picture, the picture including a plurality of units, each of the units including a plurality of blocks, the decoding method comprising: determining, using first information in a picture header of a picture, whether or not a first quantization parameter to be used for decoding a first block is provided for a unit, the picture including the unit, the unit including the first block; and decoding the first block, wherein, when the first quantization parameter is determined to be provided, (i) the decoding includes deriving a value for dequantization by using the first quantization parameter and (ii) the first quantization parameter is used for other blocks included in the unit, and wherein, when the first quantization parameter is determined not to be provided, the decoding includes deriving a value for dequantization by not using the first quantization parameter and by using a second quantization parameter which is provided for the first block.
Claim 1 of Pat 500 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 16, claim 2 of Pat 500 discloses a decoding apparatus for decoding a coded stream to generate a picture, the picture including a plurality of units, each of the units including a plurality of blocks, the decoding apparatus comprising: a processor; and a non-transitory memory having stored thereon executable instructions, which when executed, cause the processor to perform: determining, using first information in a picture header of a picture, whether or not a first quantization parameter to be used for decoding a first block is provided for a unit, the picture including the unit, the unit including the first block; and decoding the first block, wherein, when the first quantization parameter is determined to be provided, (i) the decoding includes deriving a value for dequantization by using the first quantization parameter and (ii) the first quantization parameter is used for other blocks included in the unit, and wherein, when the first quantization parameter is determined not to be provided, the decoding includes deriving a value for dequantization by not using the first quantization parameter and by using a second quantization parameter which is provided for the first block.
Claim 2 of Pat 500 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 17, claim 3 of Pat 500 discloses a coding method for coding a picture to generate a coded stream, the picture including a plurality of units, each of the units including a plurality of blocks, the coding method comprising: determining, using first information in a picture header of a picture, whether or not a first quantization parameter to be used for coding a first block is provided for a unit, the picture including the unit, the unit including the first block; and coding the first block, wherein, when the first quantization parameter is determined to be provided, (i) the coding includes deriving a value for dequantization by using the first quantization parameter and (ii) the first quantization parameter is used for other blocks included in the unit, and wherein, when the first quantization parameter is determined not to be provided, the coding includes deriving a value for dequantization by not using the first quantization parameter and by using a second quantization parameter which is provided for the first block.
Claim 3 of Pat 500 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 18, claim 4 of Pat 500 discloses a coding apparatus for coding a picture to generate a coded stream, the picture including a plurality of units, each of the units including a plurality of blocks, the coding apparatus comprising: a processor; and a non-transitory memory having stored thereon executable instructions, which when executed, cause the processor to perform: determining, using first information in a picture header of a picture, whether or not a first quantization parameter to be used for coding a first block is provided for a unit, the picture including the unit, the unit including the first block; and coding the first block, wherein, when the first quantization parameter is determined to be provided, (i) the coding includes deriving a value for dequantization by using the first quantization parameter and (ii) the first quantization parameter is used for other blocks included in the unit, and wherein, when the first quantization parameter is determined not to be provided, the coding includes deriving a value for dequantization by not using the first quantization parameter and by using a second quantization parameter which is provided for the first block.
Claim 4 of Pat 500 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/Primary Examiner, Art Unit 2486